         Case 1:20-cv-04243-PGG Document 17 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GRANT REED,

                     Plaintiff,                                     ORDER

             - against -                                      20 Civ. 4243 (PGG)

LUXURY VACATION HOME LLC, et al.,

                      Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled for

October 15, 2020 is adjourned sine die.

               It is further ORDERED that the following briefing schedule will apply to

Defendants’ motion to dismiss:

               •   Moving papers are due by Wednesday, November 4, 2020;

               •   Opposition papers are due by Wednesday, November 25, 2020;

               •   Any reply is due by Wednesday, December 2, 2020.

               It is further ORDERED that discovery is stayed pending resolution of

Defendants’ motion to dismiss.

Dated: New York, New York
       October 14, 2020

                                            SO ORDERED.


                                            ______________________________
                                            Paul G. Gardephe
                                            United States District Judge
